Luke, J.
The petition in this case was not subject to the demurrer urged. The demurrer, “ speaking,” disclosed a state of facts which, if true, perhaps would have been a defense to the action of the plaintiff, but the petition attacked by the demurrer did not disclose these facts. Admitting the allegations of the petition as amended to be true (which must be done when passing upon the demurrer), it was not error to overrule the demurrer.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.

John C. Butt, S. Holderness, for plaintiff in error.
Boykin & Boykin, contra.